Exhibit 10.1

 

EXECUTION VERSION

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (this “Agreement”) is entered into as of
December 14, 2017 among and between NRG Energy, Inc. (“NRG”) on behalf of itself
and the NRG Parties, and GenOn Energy, Inc. (“GenOn”) on behalf of itself and
the Debtors.  The NRG Parties and the Debtors are the “Parties” and each a
“Party”.

 

RECITALS

 

WHEREAS, prior to the Effective Date of the Plan, NRG is the holder of 100% of
the equity interests in GenOn (“GenOn Interests”) and a holder of claims under
that certain Revolving Credit Agreement (as amended, modified or supplemented
from time to time, the “Revolving Credit Facility”), dated December 12, 2012,
among NRG, GenOn, and NRG Americas, Inc.

 

WHEREAS, NRG and GenOn are parties to that certain Services Agreement, dated as
of December 20, 2012 (as amended, modified or supplemented from time to time,
the “Services Agreement” and the services described therein, the “Shared
Services”).  NRG has continued to provide the Shared Services under the Services
Agreement for the benefit of GenOn and its debtor and non-debtor subsidiaries
(collectively, the “GenOn Group”) during the Chapter 11 Cases (as defined
below).

 

WHEREAS, certain holders of the GenOn Notes and the GAG Notes and Wilmington
Trust Company, in its capacity as indenture trustee to the GenOn Notes,
commenced an action pending in the Superior Court for the State of Delaware
captioned as Wilmington Trust Company et al. v. NRG Energy, Inc. and GenOn
Energy, Inc., Case No. N16C-12-090 PRW CCLD (the “Noteholder Litigation”)
asserting certain claims against NRG, GenOn, and certain third parties,
including without limitation certain officers and directors of NRG and GenOn.

 

WHEREAS, on June 8, 2017, certain owner-lessors (the “Owner Lessors”) that are
parties to the leveraged lease transactions with GenOn Mid-Atlantic, LLC
(“GenMA”) in respect of certain power plants located in Maryland commenced an
action pending in the Supreme Court of the State of New York captioned as
Morgantown OL1 LLC et al. v. GenOn Mid-Atlantic, LLC et al., Index
No. 653146/2017 (the “Leveraged Lease Action”) asserting claims against GenMA,
GenOn, NRG and certain subsidiaries thereof relating to, among other things,
certain transfers and the allocation of service charges under the Services
Agreement.

 

WHEREAS, on June 12, 2017, the Debtors entered into that certain Restructuring
Support and Lock-Up Agreement (as amended, modified or supplemented from time to
time, the “RSA”) incorporating a Settlement Agreement Term Sheet (the
“Settlement Term Sheet”) with NRG and certain holders, investment advisors, or
managers of discretionary accounts holding GenOn 7.875% Senior Notes due 2017,
GenOn 9.50% Senior Notes due 2018, and GenOn 9.875% Senior Notes due 2020 (the
“GenOn Notes”) and/or GAG 8.50% Senior Notes due 2021 and GAG 9.125% Senior
Notes due 2031 (collectively, the “GAG Notes”) (each a “Consenting Noteholder”
and collectively, the “Consenting Noteholders”) and in the RSA, the parties
agreed to pursue, subject to its terms, (1) the settlement and release of
certain claims among the Parties (the “Settlement”) and (2) the implementation
of certain restructuring and recapitalization transactions with respect to the
Debtors’ capital structure, including the Debtors’ respective obligations under
the Revolving

 

1

--------------------------------------------------------------------------------


 

Credit Facility, the GenOn Notes, and the GAG Notes (the “Restructuring”)
through the filing of chapter 11 bankruptcy cases.

 

WHEREAS, on June 14, 2017 (the “Petition Date”), in accordance with the RSA,
each of the Debtors commenced a voluntary case (collectively, the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101—1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”);

 

WHEREAS, on June 29, 2017, the Debtors filed the Joint Chapter 11 Plan Of
Reorganization of GenOn Energy, Inc. and Its Debtor Affiliates (Docket No. 141)
(including all exhibits, appendices, and schedules thereto, as may be amended,
modified, or supplemented from time to time, the “Plan”);(1)

 

WHEREAS, the Consenting Noteholders’ obligations in respect of the Settlement
Term Sheet are set forth in the RSA and Plan;

 

WHEREAS, the Parties intend, through this Agreement, the Plan, and the order
confirming the Plan (the “Confirmation Order”) to fully and finally settle the
disputes that currently exist between them, including without limitation the
Settled Claims against NRG, GenOn, and certain of their respective officers and
directors.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the promises and agreements contained
herein, and for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.                                Agreement Effective Date.   This Agreement
shall become effective and binding upon each of the Parties on the date on which
each of the conditions in Section 2 of this Agreement has been satisfied or
waived (the “Agreement Effective Date”).

 

2.                                Conditions to Agreement Effective Date.  Each
of the following shall be a condition to the Agreement Effective Date unless
(1) such condition has been waived in writing by all Parties (for the avoidance
of doubt, the condition in Section 2.I. below) or (2) GenOn has received and
accepted the Settlement Payment described in Section 4.D below following
consummation of a GenMA Settlement, which receipt and acceptance shall be deemed
a waiver of the conditions set forth at below (provided that GenOn shall have no
obligation to accept the Settlement Payment if any of the conditions set forth
below (other than in Section 2.I) have not been met or if NRG is in breach of
any of the agreements listed in Sections 2.C through 2.F below or any Buyer
Transition Services Agreement):

 

A.                                    The Confirmation Order, which, among other
things, shall authorize the Debtors’ execution, delivery and performance of
their obligations under this Agreement and the transactions contemplated hereby,
or an order authorizing the Debtors to execute, deliver, and perform their
obligations

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not defined in this Agreement shall have
the meaning ascribed to such terms in the Plan.

 

2

--------------------------------------------------------------------------------


 

under this Agreement pursuant to Bankruptcy Rule 9019 shall have been entered by
the Bankruptcy Court and shall have become a Final Order;

 

B.                                    either the Plan Effective Date shall have
occurred or the GenMA Settlement shall have been consummated;

 

C.                                    NRG and GenOn shall have executed and
delivered to one another the Pension Indemnity Agreement, in form and substance
reasonably acceptable to the GenOn Steering Committee, which shall be in full
force and effect;

 

D.                                    NRG and GenOn shall have executed and
delivered to one another the Tax Matters Agreement, in form and substance
reasonably acceptable to the GenOn Steering Committee, which shall be in full
force and effect;

 

E.                                     NRG and GenOn shall have executed and
delivered to one another the Transition Services Agreement, in form and
substance reasonably acceptable to the GenOn Steering Committee, which shall be
in full force and effect;

 

F.                                      NRG and GenOn shall have executed and
delivered to one another the Cooperation Agreement, in form and substance
reasonably acceptable to the GenOn Steering Committee, which shall be in full
force and effect;

 

G.                                    NRG and GenOn shall have communicated to
their respective executives and employees that NRG’s and GenOn’s intent is to
successfully assist with GenOn’s separation and implementation of the Plan
negotiated by the parties (with such communication drafted jointly by NRG and
GenOn);

 

H.                                   NRG shall have provided to the GenOn
Steering Committee a ledger of distributions made by and out of REMA to NRG or
its affiliates for the period December 14, 2012, through the Confirmation Date
(the “REMA Ledger”);

 

I.                                        (1) ordinary-course trade payables
owed by direct or indirect wholly-owned non-Debtor subsidiaries of GenOn to NRG
(or its non-Debtor subsidiaries that are not subsidiaries of Debtors) as of the
date of this Agreement shall have been paid or otherwise satisfied in full and
(2) NRG (and its non-Debtor subsidiaries that are not subsidiaries of Debtors)
shall have obtained releases from each direct or indirect wholly-owned
non-Debtor subsidiary of GenOn, in each case consistent with the releases set
forth in Section IX.E. of the Plan; and

 

J.                                        NRG shall have made available to GenOn
the Services Credit.

 

3

--------------------------------------------------------------------------------


 

3.                                NRG Claims.

 

A.                                    Upon the occurrence of the Plan Effective
Date, in addition to Claims relating to letters of credit, the Revolving Credit
Agreement, and surety bonds provided or guaranteed by NRG for the benefit of any
of the Debtors or their non-Debtor subsidiaries—the treatment of which is set
forth in the Plan—NRG shall be entitled to an Allowed Other Secured Claim in an
amount equal to $2.0 million on account of cash-collateralized hedging
obligations (which amount may be paid in the ordinary course pursuant to the
relief obtained related to the Debtors’ motions filed on the Petition Date).

 

B.                                    Upon the Plan Effective Date, NRG’s Proof
of Claim (Claim No. 1198) shall be deemed withdrawn with prejudice and expunged,
without further notice to or action, order or approval of, NRG or the Bankruptcy
Court.

 

C.                                    All other prepetition Claims that NRG has
asserted against the Debtors shall be disallowed and expunged, without further
notice to or action, order, or approval, of NRG or the Bankruptcy Court and,
notwithstanding anything to the contrary in the Plan or Confirmation Order, all
prepetition claims and Causes of Action of the Debtors and non-Debtor
subsidiaries that are Releasing Parties against the NRG Parties and their
respective affiliates and subsidiaries are hereby released such that clause
(a) of the last sentence of Article IX.E of the Plan shall not apply in respect
of any contractual obligation owed by any of the NRG Parties or their respective
affiliates and subsidiaries.

 

D.                                    All postpetition ordinary-course claims
between (i) the NRG Parties and their non-Debtor subsidiaries and affiliates
(excluding Debtor subsidiaries) and (ii) the Debtors will be preserved and
settled in the ordinary course.  Ordinary-course trade payables owed by
non-Debtor subsidiaries of the Debtors to NRG or its non-Debtor subsidiaries
(other than subsidiaries of Debtors) will be paid in the ordinary course (and no
later than December 31, 2017, subject to diligence by the GenOn Steering
Committee and any requisite board or committee of directors).

 

4.                                GenMA Resolution and Settlement.

 

A.                                    Upon consummation of the GenMA Settlement
on terms consistent with the term sheet filed within the Plan Supplement as
Exhibit O, (i) NRG shall contribute a GenMA Resolution LC (as defined below) of
$37.5 million plus 65% of professional fees due under the GenMA Settlement and
not paid by GenMA, and (ii) GenOn shall contribute $20 million of cash plus 35%
of such professional fees.

 

B.                                    NRG will contribute by causing a
third-party bank to issue a letter of credit in favor of the Owner Lessors for
the duration of the GenMA leveraged

 

4

--------------------------------------------------------------------------------


 

leases (a “GenMA Resolution LC”), the funding of which will be in accordance
with the ratios described in Section 4.A.  Any draw on a GenMA Resolution LC
will give rise to a claim of NRG against GenMA for reimbursement of the amount
of such draw (including any related fees and expenses), which claim shall be
subordinated to GenMA’s obligations to the Owner Lessors.

 

C.                                    65% of any distributions from GenMA to
GenOn (or any of its direct or indirect subsidiaries), whether as permitted by
or in violation of the GenMA leveraged lease documents (each such distribution,
a “GenMA Distribution”) shall be placed in an escrow account (the “GenMA
Escrow”).(2)  To the extent such distributions are placed in the GenMA Escrow,
they shall be released to NRG upon demand by NRG up to the amount of any draw on
the GenMA Resolution LC.  The proceeds of any sale of GenMA equity interests (a
“GenMA Sale”) shall inure to the sole benefit of GenOn, provided that the
purchaser assumes the restrictions on GenMA Distributions and GenMA Sales set
forth in this paragraph.  If, however, at the election of GenOn and such
purchaser, the purchaser does not assume such restrictions, then GenOn shall
instead place 65% of the proceeds of such GenMA Sale in the GenMA Escrow.  For
the avoidance of doubt, GenOn (and its successors) shall under no circumstances
be obligated to thus apply proceeds of a GenMA Distribution or a GenMA Sale at
any time in excess of the outstanding GenMA Resolution LC.  When a GenMA
Resolution LC expires without having been drawn, any amounts held in the GenMA
Escrow shall be released to GenOn by NRG or any other party holding such
amounts, solely to the extent that the GenMA Escrow balance exceeds the amount
of the outstanding GenMA Resolution LC.  If multiple entities among GenOn, its
successors and their subsidiaries have contributed distributions or sale
proceeds to the GenMA Escrow under this paragraph at the time that a GenMA
Resolution LC expires, then such entities shall receive released amounts (if
any) according to the order in which such entities had contributed such
distributions or sale proceeds to the GenMA Escrow.

 

D.                                    Upon the earlier of the consummation of
the GenMA Settlement or the Plan Effective Date, NRG shall make a cash payment
to GenOn or such other payee(s) as agreed upon by the Debtors and the GenOn
Steering Committee (the “NRG Settlement Payment”) in the amount equal to
(i) $261.3 million minus (ii) the sum of (a) $126,651,082.39 (which includes all
prepetition accrued and unpaid interest at the non-default contract rate, fees
and expenses under the Revolving Credit Agreement) plus (b) all postpetition
accrued and unpaid interest (calculated at the non-default contract rate), fees

 

--------------------------------------------------------------------------------

(2)  GenOn, its successors and their direct or indirect subsidiaries may, at
their election, satisfy the restrictions on GenMA Distributions and GenMA Sales
set forth in this paragraph by defeasing the GenMA Resolution LC by means other
than the GenMA Escrow, in which case the provisions of this paragraph regarding
the GenMA Escrow shall apply mutatis mutandis to the alternative means.

 

5

--------------------------------------------------------------------------------


 

and expenses under the Revolving Credit Agreement; plus (c) the aggregate amount
of all unreimbursed obligations in respect of letters of credit under the
Revolving Credit Agreement that are drawn on or after the Petition Date and
remaining outstanding as of the Agreement Effective Date; plus (d) any other
amounts owed to NRG under the Revolving Credit Agreement as of the Agreement
Effective Date (the amounts identified in clauses (a), (b), (c), and (d) hereof
are, collectively, (the “Credit Agreement Claims”); provided that no setoff will
be allowed for undrawn letters of credit issued under the Revolving Credit
Agreement to the extent that such letters of credit have been:  (i) cancelled
and replaced with new letters of credit and returned to NRG; (ii) deemed to have
been issued as letters of credit under the New Exit Credit Facility pursuant to
terms and conditions satisfactory to NRG, the issuing bank under such letters of
credit, and the Lender Parties; or (iii) continued pursuant to other
arrangements satisfactory to NRG at such time. For the avoidance of doubt, on
the Plan Effective Date, NRG’s Revolving Credit Facility Claims will receive the
treatment provided for in Article III of the Plan to the extent such Claims have
not been satisfied, including through setoff against the $261.3 million as
described in this Section 4.D.

 

E.                                     If the RSA is terminated prior to NRG
making the NRG Settlement Payment, the parties’ rights with respect to the
claims (1) related to GenMA and (2) described in Section 6.A below, and any
related defenses and rights of the NRG Parties, shall be preserved and retained
in all respects.

 

5.                                Services.

 

A.                                    In the event that GenOn terminates all of
the Shared Services (as defined in the Transition Services Agreement) (other
than with respect to General IT Services, as defined in the Transition Services
Agreement) prior to September 30, 2018 on the terms set forth in the Transition
Services Agreement, GenOn shall earn from NRG an amount equal to the sum of
$1.0 million per month for every month (including a pro-rated amount for any
partial month) terminated prior to September 30, 2018 (such amount, the “Early
Transition Payment”), which amount shall be credited against amounts (if any)
due for Services or otherwise paid in cash.

 

B.                                    NRG will (i) offset, dollar for dollar,
all cash obligations paid by GenOn on account of the 1000 Main Lease (as defined
in the Transition Services Agreement) against NRG’s receivables for Services for
the duration of the 1000 Main Lease and (ii) reimburse GenOn for all cash
obligations paid by GenOn on account of the 1000 Main Lease that are not set off
against NRG’s receivables for Services; provided, however, that any income
attributable to space subleased under the 1000 Main Lease will reduce such
offset or reimbursement, to the benefit of NRG; provided further, that, in the
event that GenOn suffers any actual damages associated with the 1000 Main Lease,
NRG shall indemnify GenOn for any and all such damages.

 

6

--------------------------------------------------------------------------------


 

6.                                Releases.  Upon GenOn’s receipt and acceptance
of the Settlement Payment described in Section 2.B of this Agreement, and for
the consideration delivered pursuant to this Agreement and as set forth in the
RSA and the transactions contemplated thereby, each of the Debtors, their
estates and the NRG Parties agree that:

 

A.                                    Each of the Releasing Parties hereby
releases each of the Released Parties (as defined in the Plan) from any and all
Causes of Action, arising from, in connection with, or relating in any way to
(i) the Settled Claims (including without limitation against NRG, GenOn, and
certain of their directors and officers), (ii) the Restructuring or the
Restructuring Transactions or (iii) the Chapter 11 Cases, arising from the
beginning of time through the Agreement Effective Date.  For all purposes of
this Agreement, “Releasing Parties” includes the Estates.

 

B.                                    Without limiting the force and
effectiveness of the releases in this Agreement, the releases set forth herein
shall be complementary to, and operate in conjunction with, the releases,
discharge, exculpations, and injunctions set forth in Article IX of the Plan
upon the occurrence of the Plan Effective Date.

 

C.                                    For the avoidance of doubt, the release of
the Parties shall not include any Causes of Action (i) arising from any breach
of this Agreement or any documents or agreements executed in connection
herewith, including without limitation, the Cooperation Agreement, the Pension
Indemnity Agreement, the Employee Matters Agreement, the Transition Services
Agreement, or the Tax Matters Agreement (ii) based on acts or omissions from and
after the Agreement Effective Date, or (iii) related to postpetition ordinary
course intercompany claims for amounts due to GenOn, NRG or any of their
respective affiliates and subsidiaries, including for sales of power and
generation capacity.

 

D.                                    To the extent that each is able to control
the actions of its direct or indirect wholly-owned non-Debtor subsidiaries and
to the fullest extent permitted by applicable law, the Debtors and Reorganized
Debtors (including their successors in interest and any Liquidating Trust
created pursuant to the Plan) shall cause each of such direct or indirect
wholly-owned non-Debtor subsidiaries and their successors in interest to not
assert any Cause of Action of any kind or nature that could have been or could
be asserted against the NRG Parties with respect to acts or failure to act that
occurred prior to the Agreement Effective Date. The NRG Parties shall not assert
any Cause of Action of any kind or nature that could have been or could be
asserted against such direct or indirect wholly-owned non-Debtor subsidiaries of
the Debtors and Reorganized Debtors with respect to acts or failures to act that
occurred prior to the Agreement Effective Date.

 

7.                                Dismissal of Noteholder Litigation.  Each of
GenOn and the NRG Parties acknowledge that section IV.F. of the Plan governs
dismissal of the Noteholder Litigation.

 

7

--------------------------------------------------------------------------------


 

8.                                California Civil Code Section 1542.  In
reaching this Agreement, the Parties (a) represent, warrant, and acknowledge,
that each of them has been fully advised by counsel of the contents of
Section 1542 of the Civil Code of the State of California and (b) expressly
waive the benefits thereof and any rights that the Parties may have thereunder. 
Section 1542 of the Civil Code of the State of California provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The Parties acknowledge that each of them may hereafter discover claims or facts
in addition to or different from those which they now know or believe to exist
with respect to the subject matter of the releases that, if known or suspected
at the time of executing the releases, may have materially affected this
settlement.  Nevertheless, each of the Parties waives any right, claim or cause
of action that might arise as a result of such different or additional claims or
facts.  Each of the Parties acknowledges that it understands the significance
and consequence of the releases given and specifically waives any legal
principle that limits general releases to known claims only, such as California
Civil Code Section 1542.

 

9.                                Representations of NRG.  NRG represents,
warrants, covenants, and agrees for the benefit of the other Parties hereto that
as of the Agreement Effective Date:

 

A.                                    The REMA Ledger provided by NRG to GenOn
as set forth in Section 2.H of this Agreement is complete and accurate.

 

B.                                    NRG has no knowledge of (i) any
distributions made by or out of REMA other than as provided in the REMA Ledger
or (ii) any claims or notices of breach or default of the leveraged leases at
REMA or claims or notices relating to any tax indemnity agreement, through the
Agreement Effective Date.

 

C.                                    Neither GenOn nor any of its subsidiaries
(other than, respectively, subsidiaries of REMA and subsidiaries of GenMA) has
guaranteed any obligations of REMA or GenMA.

 

D.                                    To NRG’s knowledge, the “Facility Lessee’s
tax representations” set forth at Section 4 of each of REMA’s Tax Indemnity
Agreements and the “Lessee’s tax representations” set forth at Section 4 of each
of GenMA’s Tax Indemnity Agreements are each true and correct as of the
Agreement Effective Date.

 

E.                                     From December 14, 2012, through the date
of this Agreement, REMA has not made distributions in reliance on a “Fixed
Charge Coverage Ratio” calculation under any of its Participation Agreements and
Facility Lease Agreements.

 

8

--------------------------------------------------------------------------------


 

F.                                      REMA has provided “Qualifying Credit
Support” from December 14, 2012, through the date of this Agreement under each
of its Participation Agreements and Facility Lease Agreements through the means,
from the providers and in the amounts set forth in information provided to GenOn
on or before the date of this Agreement.

 

G.                                    NRG or its authorized representative has
read and fully understands this Agreement and it has the requisite competence,
power, and authority to enter into this Agreement and to perform the obligations
hereunder.

 

H.                                   NRG has the requisite power and authority
to enter into this Agreement on behalf of the NRG Parties and to bind them to
their releases hereunder.

 

I.                                        The execution and delivery of this
Agreement and the performance by NRG of its obligations do not and will not
contravene or conflict with any provision of law.

 

J.                                        The Recitals set forth in this
Agreement are true and correct in all respects.

 

K.                                    This Agreement constitutes the NRG
Parties’ legal, valid, and binding obligations and is enforceable in accordance
with its terms.

 

L.                                     NRG shall make a cash reimbursement
payment to GenOn, if any, as required in satisfaction of all cash obligations
due in 2017 and 2018, in each case, with regard to the NRG Pension Plans (as
defined in the Pension Indemnity Agreement) on behalf of GenOn and any of its
direct or indirect subsidiaries.

 

10.                         Representations of the Debtors.  Each of the Debtors
represents, warrants, covenants and agrees, jointly and severally with every
other Debtor for the benefit of the other Parties hereto, that:

 

A.                                    its authorized representative has read and
fully understands this Agreement and it has the requisite competence, power, and
authority to enter into this Agreement and to perform the obligations hereunder;

 

B.                                    the execution and delivery of this
Agreement and the performance by such Debtor of its obligations do not and will
not contravene or conflict with any provision of law;

 

C.                                    the Recitals set forth in this Agreement
are true and correct in all respects;

 

D.                                    it shall sign and deliver all further
documents, writings, or agreements, if any, reasonably requested by a Party
necessary or appropriate to effectuate or implement this Agreement; and

 

9

--------------------------------------------------------------------------------


 

E.                                     this Agreement constitutes such Debtor’s
legal, valid, and binding obligations and is enforceable in accordance with its
terms subject only to the approval of this Agreement by the Bankruptcy Court.

 

11.                         No Admissions.  This Agreement, and the negotiation
thereof, shall in no way constitute, be construed as, or be evidence of an
admission or concession of any violation of any statute or law; of any fault,
liability, or wrongdoing; or of any infirmity in the claims or defenses of the
Parties with regard to any of the complaints, claims, allegations, or defenses
asserted or that could have been asserted in connection with the subject matter
of this Agreement or the disputes described herein.  This Agreement shall not be
used, directly or indirectly, in any way, in litigation or other proceedings
between the Parties, and this Agreement shall not be admissible as evidence in
any legal proceeding between the Parties, other than in litigation or a
proceeding to enforce the terms of this Agreement.

 

12.                         Amendments.  This Agreement may not be modified,
amended, or supplemented without the prior written consent of the Debtors (and,
after the Effective Date, the Reorganized GenOn Board) and NRG.

 

13.                         Notices.  Unless otherwise specified, all notices
required or permitted under this Agreement shall be in writing and shall be
delivered by email and (1) hand or (2) prepaid delivery service with package
tracking capabilities.  Such notices shall be addressed to:

 

A.                                    For notices to NRG:

 

NRG Energy, Inc.
804 Carnegie Center
Princeton, New Jersey 08540
Attention: Brian Curci, Esq., Corporate Secretary
Email: brian.curci@nrg.com.

 

with a courtesy copy to (which shall not constitute notice):

 

Baker Botts LLP
2001 Ross Avenue
Dallas, Texas 75201
Facsimile: 214.953.6503
Attention: C. Luckey McDowell, Esq.

Emanuel C. Grillo, Esq.

Ian E. Roberts, Esq.

 

Email: luckey.mcdowell@bakerbotts.com;

emanuel.grillo@bakerbotts.com;

ian.roberts@bakerbotts.com.

 

10

--------------------------------------------------------------------------------


 

B.                                    For notices to the Debtors:

 

GenOn Energy, Inc.
804 Carnegie Center
Princeton, New Jersey 08540
Attention: Mac McFarland, Chief Executive Officer
Email: mac@genon.com.

 

with a courtesy copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Facsimile: 312.862.2200
Attention: David R. Seligman, P.C.

Steven N. Serajeddini, Esq.

AnnElyse Scarlett Gibbons, Esq.

Email: david.seligman@kirkland.com;

steven.serajeddini@kirkland.com;

annelyse.gibbons@kirkland.com.

 

14.                         GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION
OF FORUM.  THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement (i) to the extent
possible, in the Bankruptcy Court or (ii) otherwise, in state and federal courts
sitting in the City, County and State of New York (collectively, the “Chosen
Courts”), and solely in connection with claims arising out of or related to this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts and courts of appeals therefrom; (b) waives any objection to laying venue
in any such action or proceeding in the Chosen Courts; (c) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any Party hereto; and (d) consents to entry of final judgment by the Chosen
Courts.

 

15.                         Specific Performance/Remedies.  It is understood and
agreed by the Parties that money damages would not be a sufficient remedy for
any breach of this Agreement by any Party and each non-breaching Party shall be
entitled to seek specific performance and injunctive or other equitable relief
(including attorneys’ fees and costs) as a remedy for any such breach, in
addition to any other remedy to which such non-breaching Party may be entitled,
at law or equity, without the necessity of proving the inadequacy of money
damages as a remedy, including an order of the Bankruptcy Court or the Chosen
Courts requiring any Party to comply promptly with any of its obligations
hereunder.  Each Party agrees to waive any requirement for the securing or
posting of a bond in connection with such remedy.

 

16.                         No Discharge.  The Debtors acknowledge and agree,
and shall not dispute, that the giving of any notice in accordance with this
Agreement by any of the other Parties shall not be a

 

11

--------------------------------------------------------------------------------


 

violation of any discharge granted pursuant to section 1141 of the Bankruptcy
Code or the terms of the Plan (and the Debtors hereby waive, to the greatest
extent possible, the applicability of such discharge to the giving of such
notice), and the other Parties are hereby authorized to take any steps necessary
to enforce this Agreement notwithstanding section 1141 of the Bankruptcy Code or
any other applicable law, and no cure period contained in this Agreement shall
be extended without the prior written consent of the other Parties.

 

17.                         Negotiation and Drafting; Voluntary Execution;
Disclaimer of Reliance.  Each Party to this Agreement represents, warrants, and
acknowledges to the other Parties hereto that:

 

A.                                    this Agreement was drafted jointly by the
Parties;

 

B.                                    this Agreement is the result of arm’s
length negotiations between the Parties;

 

C.                                    such Party is entering into this Agreement
with full knowledge of any and all rights that the Parties may have;

 

D.                                    such Party has consulted with such Party’s
own attorneys and fully understands the terms hereof;

 

E.                                     such Party has received, or has had made
available to it, all information necessary to make an informed judgment
concerning the Agreement;

 

F.                                      such Party has received legal advice
from such Party’s own attorneys regarding the advisability of entering into the
settlement provided for herein and is voluntarily executing this Agreement;

 

G.                                    in negotiating and entering into this
Agreement, such Party has not relied on, and has not been induced by, any
representation, warranty, statement, estimate, communication, or information, of
any nature whatsoever, whether written or oral, by, on behalf of, or concerning
the other Party or any agent of the other Party, or otherwise, except as
expressly set forth in this Agreement, and no such representations have been
made;

 

H.                                   such Party expressly disclaims reliance
upon any communication or information, whether written or oral, between or among
the Parties at any time prior to and during the negotiation and execution of
this Agreement; and

 

I.                                        such Party affirmatively represents
and acknowledges that it is relying solely on the express terms contained within
this Agreement.

 

18.                         Successors and Assigns.  The obligations and duties
in this Agreement may not be assigned or transferred absent written consent of
NRG and GenOn, unless specifically stated otherwise.  This Agreement shall be
binding upon the Parties hereto and their respective affiliates, successors and
assigns.

 

12

--------------------------------------------------------------------------------


 

19.                         Severability.  If any provision of this Agreement is
found or held to be invalid or unenforceable by a court, arbitrator, or other
decision-making body of competent jurisdiction, the remainder of this Agreement
shall remain valid and enforceable to the greatest extent allowed by such court,
arbitrator, or body under law.

 

20.                         Remedies Cumulative.  All rights, powers, and
remedies provided under this Agreement or otherwise available in respect hereof
at law or in equity shall be cumulative and not alternative, and the exercise of
any right, power, or remedy thereof by any Party shall not preclude the
simultaneous or later exercise of any other such right, power, or remedy by such
Party.

 

21.                         Further Assurances.  Subject to the other terms of
this Agreement, the Parties agree to execute and deliver such other instruments
and perform such acts, in addition to the matters herein specified, as may be
reasonably appropriate or necessary, or as may be required by order of the
Bankruptcy Court, from time to time, to effectuate and implement the terms of
this Agreement and the Restructuring, as applicable.

 

22.                         Complete Agreement.  This Agreement, together with
the agreements identified in Sections 2.C through 2.F, above constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, oral, or written, among the Parties with
respect thereto, except as may be provided or complemented in the Plan.  In the
event of any inconsistency between this Agreement and the Cooperation Agreement,
Pension Indemnity Agreement, Employee Matters Agreement, Tax Matters Agreement,
or Transition Services Agreement (collectively, the “Separation Agreements”), as
applicable, with respect to the subject matter or terms of each of the
foregoing, the applicable Separation Agreement shall govern.

 

23.                         Headings.  The headings of all sections of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit, or aid in the construction or
interpretation of any term or provision hereof.

 

24.                         Interpretation and Rules of Construction.  This
Agreement is the product of negotiations among the Parties, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.  The Parties were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.  In
addition, this Agreement shall be interpreted in accordance with section 102 of
the Bankruptcy Code.

 

25.                         Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original, but all
of which together shall constitute one and the same instrument.

 

[Signature Pages to Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

NRG ENERGY, INC.

 

GENON ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

By:

/s/ Mark A. McFarland

Name: Gaetan Frotte

 

Name: Mark A. McFarland

Title: Senior Vice President and Treasurer

 

Title: Chief Executive Officer

 

14

--------------------------------------------------------------------------------